Citation Nr: 1045009	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  08-03 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a low back disability 
(characterized as low back pain with radiculopathy), including as 
secondary to a service-connected left ankle fracture with 
degenerative joint disease.

3.  Entitlement to service connection for residuals of a hiatal 
hernia.

4.  Entitlement to an initial rating greater than 10 percent for 
a left ankle fracture with degenerative joint disease.

5.  Entitlement to an initial compensable rating for residual 
scar, status-post left inguinal hernia repair.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy 
from January 1961 to September 1962.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from March and October 2007 rating decisions by the 
Waco, Texas, Regional Office (RO).  The March 2007 decision 
denied service connection for bilateral hearing loss, for a low 
back disability, including as secondary to a service-connected 
left ankle fracture with degenerative joint disease (which the RO 
characterized as separate claims of service connection for low 
back pain and for sciatic nerve of the lower extremities), and 
for residuals of a hiatal hernia.  The October 2007 rating 
decision granted service connection for a left ankle fracture 
with degenerative joint disease, assigning a 10 percent rating 
effective July 18, 2006, and for residual scar, status-post left 
inguinal hernia repair, assigning a zero percent rating effective 
July 18, 2006.  

A hearing was held at the RO in June 2010 before the undersigned 
Acting Veterans Law Judge and a copy of the hearing transcript 
has been added to the record.

The issue of entitlement to service connection for a right elbow 
disability was raised by the Veteran at the June 2010 hearing, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over this issue and it is referred to the AOJ for 
appropriate action.  


FINDINGS OF FACT

1.  Bilateral hearing loss was not shown until many years after 
service, and the preponderance of the competent evidence of 
record is against a finding that the currently diagnosed 
condition is related to active duty service.

2.  A low back disability was not incurred in active service and 
was not caused or aggravated by a service-connected left ankle 
disability.

3.  In testimony at his June 10, 2010, Travel Board hearing, 
prior to the promulgation of a decision in the appeal, the 
Veteran requested withdrawal of his appeal with respect to 
service connection for residuals of a hiatal hernia.

4.  The left ankle fracture with degenerative joint disease is 
manifested by, at worst, complaints of ankle pain without 
functional impairment.

5.  The competent medical evidence shows that residuals of a left 
inguinal hernia are limited to pain in a superficial scar; there 
has been no recurrence of the hernia.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
active service nor may sensorineural hearing loss be presumed to 
have been incurred during service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2010). 

2.  A low back disability (characterized as low back pain with 
radiculopathy) was not incurred in service and was not caused or 
aggravated by a service-connected left ankle fracture with 
degenerative joint disease.  38 U.S.C.A. § 1110, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2010). 

3.  The criteria for withdrawal of an appeal by the appellant 
have been met on the issue of entitlement to service connection 
for residuals of a hiatal hernia.  38 U.S.C.A. §§ 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

4.  The criteria for an initial rating greater than 10 percent 
for a left ankle fracture with degenerative joint disease have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5010, 5271 (2010).  

5.  The criteria for an initial 10 percent rating for residual 
scar, status post left inguinal hernia repair, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7805 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Legally sufficient notice was provided to the Veteran in 
September 2006 correspondence, prior to the adjudication of the 
issues. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letter 
informed the Veteran of the elements of a claim for service 
connection, described the evidence and information needed to 
substantiate the claims, and set forth the respective 
responsibilities of VA and the Veteran in supplying such. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Veteran's higher initial rating claims for a left ankle 
fracture with degenerative joint disease and for residual scar, 
status-post left inguinal hernia repair, are "downstream" 
elements of the RO's grant of service connection for these 
disabilities in the currently appealed rating decision.  For such 
downstream issues, notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159 is not required in cases where such notice was 
afforded for the originating issue of service connection.  
See VAOPGCPREC 8-2003 (Dec. 22, 2003).  In September 2006, VA 
notified the Veteran of the information and evidence needed to 
substantiate and complete these claims, including what part of 
that evidence he was to provide and what part VA would attempt to 
obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

Notice of VA policies and procedures with regard to assignment of 
effective dates and disability evaluations also was provided in 
September 2006 correspondence prior to the adjudication of the 
issues.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  With 
respect to the Veteran's service connection claims for bilateral 
hearing loss and for low back pain with radiculopathy, any 
deficiency with respect to this notice, either in content or 
timing, is harmless, however, as service connection is not being 
granted, and hence no evaluation or effective date shall be 
assigned.  Similarly, because the September 2006 rating decision 
currently on appeal was fully favorable to the Veteran on the 
issues of service connection for a left ankle fracture with 
degenerative joint disease and for residual scar, status-post 
left inguinal hernia repair, and because the Veteran's higher 
initial rating claims are being denied in this decision, any 
notice deficiency is harmless.

VA additionally has a duty to assist the Veteran in the 
development of the claims.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained service treatment and personnel records, and VA 
outpatient treatment records.  Where the evidence of record was 
not sufficient for adjudication of the issues, VA examinations 
have been provided; the examiners made all required findings and 
offered all requested conclusions and opinions.  Full and 
complete rationales were offered for opinions expressed; the 
examinations are adequate for adjudication purposes.  Neither the 
appellant nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claims that has 
not been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d); 
see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  To establish service 
connection, there must be a medical diagnosis of a current 
disability; medical or, in certain cases, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).  

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or circumstances 
and conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2). This may include some medical 
matters, such as describing symptoms or relating a 
contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

Importantly, a layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a probative 
opinion on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.

The Veteran's service treatment records show that he was not 
treated for bilateral hearing loss or for low back pain with 
radiculopathy during active service.  At his enlistment physical 
examination in January 1961, the Veteran denied any relevant 
medical history and clinical evaluation was normal.  His hearing 
was 15/15 (or within normal limits) on whispered voice testing.  

On periodic physical examination in June 1961, clinical 
evaluation was normal.  The Veteran's hearing was unchanged on 
whispered voice testing.  The Veteran's pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (0)
10 (0)
10 (0)
X
0 (-5)
LEFT
20 (5)
10 (0)
20 (10)
X
-5 (-10)

These June 1961 audiometry values have been converted from ASA 
units (the scale in effect prior to October 1967 for service 
records) to ISO units through the mechanical application of an 
adjustment factor.  The original ASA units are noted in 
parentheses.

In November 1961, it was noted that the Veteran "fell down while 
walking."  At that time, it was noted that the Veteran had 
slipped on deck and twisted his left ankle.  Physical examination 
showed marked swelling and tenderness of the left ankle and 
deformity of the left ankle.  X-rays revealed a bi-malleolar 
fracture of the left ankle.  The Veteran underwent open reduction 
surgery with internal fixation using two surgical pins.  The 
diagnosis was simple bi-malleolar fracture of the left ankle.  
After being in a cast for several weeks following surgery, the 
Veteran was discharged to full duty in February 1962.

The Veteran was hospitalized in May 1962 for surgical removal of 
pins from his left ankle.  At that time, it was noted that the 
Veteran had sustained a bi-malleolar fracture of the left ankle 
in November 1961 which had been reduced by open reduction and 
fixed with two pins.  The Veteran stated that he had not been 
experiencing any pain or swelling in the left ankle and had no 
difficulty with this ankle joint.  X-rays of the left ankle 
showed a well-healed bi-malleolar fracture.  The pins in the 
Veteran's left ankle were removed surgically.  The diagnosis was 
unchanged from November 1961.  The Veteran was discharged to full 
duty in June 1962.  

At the Veteran's separation physical examination in September 
1962, clinical evaluation was normal.  The Veteran's hearing was 
15/15 (or within normal limits) on whispered voice testing.  

On VA audiology examination in September 2007, the Veteran's 
complaints included hearing loss which had been present for 1-
2 years.  He reported in-service exposure to noise from engines 
and gunfire without the use of hearing protection.  He also 
reported a post-service history of occupational noise exposure 
while working 15 years in machine shops without the use of 
hearing protection.  The VA examiner reviewed the Veteran's 
claims file, including his service treatment records.  This 
examiner noted that the whispered voice hearing test performed at 
the Veteran's enlistment and separation physical examinations was 
known to be unreliable because it was insensitive to high 
frequency hearing loss.  The Veteran's pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
15
20
LEFT
30
20
25
30
25

Speech audiometry revealed speech recognition ability of 
100 percent in each ear.  Otoscopy revealed occluding cerumen in 
both ears which was removed without incident to show clear ear 
canals and intact tympanic membranes bilaterally.  The VA 
audiologist stated that the Veteran had normal hearing from 250 
to 4000 Hertz with a mild sensorineural hearing loss from 6000 to 
8000 Hertz in the right ear and normal hearing from 250 to 
4000 Hertz in the left ear with the except of a mild 
sensorineural hearing loss at 500, 3000, and from 6000 to 
8000 Hertz in the left ear.  The diagnosis was normal hearing 
bilaterally.  

On VA spine examination in September 2007, the Veteran complained 
of pain, stiffness, and weakness which radiated from the low back 
in to the left leg, left foot, and occasionally in to the right 
foot.  The VA examiner reviewed the Veteran's claims file, 
including his service treatment records.  The Veteran stated that 
his low back problems had begun in the late 1970's.  He also 
stated that he experienced random flare-ups of low back pain with 
prolonged walking or standing that lasted for 1 hour and eased 
with rest.  He noted further that he experienced random numbness 
in the left leg with prolonged standing and occasionally in the 
right leg with no other concurrent symptoms.  The Veteran walked 
unaided and did not use a cane, crutches, walker, or brace.  He 
reported falling 12 times with his most recent fall occurring 
3 months earlier.  Although he experienced pain on prolonged 
walking and standing, the Veteran stated that he was able to work 
through it with no effects on his daily activities and was able 
to drive.  

Physical examination in September 2007 showed a nearly full range 
of motion in the thoracolumbar spine with pain on flexion from 
60-100 degrees and at the end of left lateral flexion and right 
rotation.  There was no change in the Veteran's range of motion 
on repetitive use and no additional limitation of motion.  There 
were objective findings of tenderness in the left sciatic notch.  
There was no spasm or guarding but tenderness was noted with 
preserved spinal contour and normal gait.  No spine ankylosis was 
present.  Sensation was normal.  There was normal muscle tone and 
strength without atrophy.  No intervertebral disc syndrome was 
noted.  X-rays of the lumbosacral spine showed  narrowing of the 
disc space at L5-S1 and to a lesser extent also at L4-5 which was 
consistent with changes of degenerative disc disease at both 
levels.  There was mild osteophytosis.  There also were 
degenerative changes of the lower articular facet joints.  The 
sacroiliac joints were within normal limits.  The VA examiner 
opined that it was less likely than not that the current low back 
findings were related to the Veteran's service-connected left 
ankle fracture.  The examiner's rationale was that there was no 
clinical evidence of any significant effect of the left ankle 
condition on the Veteran's low back condition (i.e., absence of 
any leg length discrepancy, ankylosis, or any major gait 
disturbance).  The diagnosis was degenerative disc disease and 
degenerative joint disease of the lumbosacral spine.

On VA audiology examination in April 2008, the Veteran's 
complaints included hearing loss which had been present for 5-
6 years.  The VA examiner reviewed the Veteran's claims file, 
including his service treatment records.  This examiner noted 
that the Veteran previously had reported the presence of hearing 
loss for 1-2 years when he had been examined in September 2007.  
He reported in-service noise exposure to engines and gunfire 
without use of hearing protection.  He also reported post-service 
occupational noise exposure for 30 years while working in machine 
shops as a sheet metal worker building aircraft parts without use 
of hearing protection.  The Veteran's pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
30
20
20
LEFT
30
25
25
30
20

Speech audiometry revealed speech recognition ability of 
96 percent in the right ear and of 100 percent in the left ear.  
Otoscopy showed occluding cerumen in both ears which was removed 
successfully to reveal clear ear canals and intact tympanic 
membranes bilaterally.  The VA audiologist noted the Veteran's 
considerable civilian history of noise exposure without hearing 
protection.  She also stated that the effects of age and other 
confounding health issues could not be ruled out as contributing 
factors to hearing loss.  The diagnosis was mild bilateral 
sensorineural hearing loss.

In a September 2008 letter, Judith A. Caudle, AuD, stated that 
she had seen the Veteran for a complete audiologic evaluation.  
This evaluation had shown a borderline to mild high frequency 
sensorineural hearing loss in both ears.  Speech discrimination 
testing showed speech recognition ability of 100 percent in both 
ears.  Otoscopy showed normal appearing external ear canals and 
tympanic membranes.  The Veteran had reported that he had worked 
on a tugboat in the engine room during active service and being 
confined to a loud environment.  He also reported being assigned 
to a "special detail unit" where he was exposed to excessive 
noise levels from gunfire.  The Veteran also had reported that, 
since service, he had not been exposed to excessive noise levels 
from his work or his hobbies.  Dr. Caudle stated that she had 
reviewed service treatment records which had been made available 
to her and noted that whispered voice hearing tests had been 
conducted at the Veteran's entrance and separation physical 
examinations.  She also stated that whispered voice hearing tests 
were inherently insensitive to high frequency hearing loss which 
was the area most affected by noise exposure or acoustic trauma.  
Dr. Caudle opined that, after reviewing the service treatment 
records which had been given to her, interviewing the Veteran, 
and a lack of documented hearing threshold levels at his 
separation from active service, it was at least as likely as not 
that the Veteran's hearing loss was caused by or contributed to 
by excessive noise exposure and acoustic trauma during service.

A.  Hearing Loss

The Board finds that the preponderance of the evidence is against 
the Veteran's claim of service connection for bilateral hearing 
loss.  There is no indication in his available service treatment 
records that he complained of or was treated for hearing loss at 
any time during service.  These records show instead that the 
Veteran's hearing was within normal limits bilaterally at both 
his enlistment physical examination in January 1961 and at his 
separation physical examination in September 1962.  There also is 
no indication that the Veteran complained of or was treated for 
sensorineural hearing loss during active service or within the 
first post-service year (i.e., by September 1963) such that 
service connection for bilateral sensorineural hearing loss is 
warranted on a presumptive service connection basis.  See 
38 C.F.R. §§ 3.307, 3.309.

The post-service medical evidence shows that, although the 
Veteran currently experiences bilateral hearing loss, it is not 
related to active service.  Following his service separation in 
September 1962, it appears that the Veteran first complained of 
bilateral hearing loss on VA examination in July 2006, or 
approximately 45 years later.  The Board notes that evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered as 
evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  In September 2007, the Veteran reported that 
his hearing loss had begun only 1-2 years earlier (or in 
approximately 2005) and he had a 15-year post-service history of 
occupational noise exposure while working in machine shops 
without the use of hearing protection.  The VA examiner 
acknowledged that the whispered voice hearing test used at the 
Veteran's entrance and separation physical examinations during 
active service was insensitive to high frequency hearing loss.  
Following audiology examination, this examiner concluded that the 
Veteran's hearing was normal bilaterally. 

In April 2008, the Veteran's complaints included hearing loss 
which had been present for 5-6 years (or since approximately 
2003).  The VA examiner noted that the Veteran previously had 
reported the presence of hearing loss for 1-2 years when he was 
seen in September 2007.  The Veteran reported post-service 
occupational noise exposure for 30 years while working in machine 
shops as a sheet metal worker building aircraft parts without use 
of hearing protection.  Following audiology evaluation, the VA 
audiologist noted the Veteran's considerable civilian history of 
noise exposure without hearing protection.  She also stated that 
the effects of age and other confounding health issues could not 
be ruled out as contributing factors to hearing loss.  The 
Veteran was diagnosed as having mild bilateral hearing loss.

The Board acknowledges that, following private audiology 
evaluation in September 2008, Dr. Caudle opined that the 
Veteran's bilateral hearing loss was related to his reported in-
service noise exposure from working in the engine room of a 
tugboat and being assigned to a "special detail unit" where he 
was exposed to gunfire.  The Board finds it significant that, at 
this private audiology evaluation in September 2008, the Veteran 
specifically denied being exposed to excessive noise levels from 
his work since active service.  Previously, the Veteran had 
reported a 15-year history (in September 2007) and a 30-year 
post-service history (in April 2008) of significant post-service 
noise exposure from working in machine shops as a sheet metal 
worker building aircraft parts without use of hearing protection.  
Thus, Dr. Caudle was not "informed of the relevant facts" 
concerning the Veteran's significant post-service history of 
noise exposure when she provided her opinion in September 2008.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  It also 
is not clear what service treatment records Dr. Caudle reviewed 
prior to offering her opinion.  Thus, the Board finds that 
Dr. Caudle's September 2008 is not probative on the issue of 
whether the Veteran's bilateral hearing loss is related to active 
service.  

In this decision, the Board has considered all lay and medical 
evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) 
("decisions of the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider 
all information and lay and medical evidence of record in a 
case"); 38 C.F.R. § 3.303(a) (service connection claims "must 
be considered on the basis of the places, types and circumstances 
of his service as shown by service records, the official history 
of each organization in which he served, his medical records and 
all pertinent medical and lay evidence").  In rendering a 
decision on appeal, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence which 
it finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable to 
the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  A 
Veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a 
condition may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in 
determining credibility of lay evidence, but lay evidence does 
not lack credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (holding that lack of 
contemporaneous medical records does not serve as an "absolute 
bar" to the service connection claim); Barr, 21 Vet. App. at 303 
("Board may not reject as not credible any uncorroborated 
statements merely because the contemporaneous medical evidence is 
silent as to complaints or treatment for the relevant condition 
or symptoms").  In determining whether statements submitted by a 
Veteran are credible, the Board may consider internal 
consistency, facial plausibility, consistency with other 
evidence, and statements made during treatment.  Caluza v. Brown, 
7 Vet. App. 498 (1995).

As part of the current VA disability compensation claim, in 
recent statements and sworn testimony, the Veteran has asserted 
that his symptoms of bilateral hearing loss have been continuous 
since service.  He asserts that he continued to experience 
symptoms relating to bilateral hearing loss after he was 
discharged from the service.  In this case, after a review of all 
the lay and medical evidence, the Board finds that the weight of 
the evidence demonstrates that the Veteran did not experience 
continuous symptoms of hearing loss after service separation.  
Further, the Board concludes that his assertion of continued 
symptomatology since active service, while competent, is not 
credible.

The Board finds that the Veteran's more recently-reported history 
of continued symptoms of bilateral hearing loss since active 
service is inconsistent with the other lay and medical evidence 
of record.  Indeed, while he now asserts that his disorder began 
in service, in the more contemporaneous medical history he gave 
at the service separation examination, he denied any history or 
complaints of symptoms of hearing loss.  Specifically, the 
service separation examination report reflects that the Veteran 
was examined and his hearing was within normal limits on 
whispered voice hearing test.  At VA examinations, he has 
asserted, alternatively, that symptoms began 1-2 years prior 
(2005) or 5-6 years prior (2002).  The Veteran's in-service 
history of symptoms at the time of service separation is more 
contemporaneous to service so is of more probative value than the 
more recent assertions made many years after service separation.  
See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a 
Board decision assigning more probative value to a 
contemporaneous medical record report of cause of a fall than 
subsequent lay statements asserting different etiology); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board 
decision giving higher probative value to a contemporaneous 
letter the Veteran wrote during treatment than to his subsequent 
assertion years later).

During the recent VA compensation claim, the Veteran reported his 
post-service noise exposure history inconsistently.  
Specifically, he reported a 15-year post-service history of noise 
exposure on VA examination in September 2007, a 30-year post-
service history of noise exposure on VA examination in April 
2008, and he denied any post-service noise exposure history when 
seen by Dr. Caudle in September 2008.  
  
These inconsistencies in the record weigh against the Veteran's 
credibility as to the assertion of continuity of symptomatology 
since service.  See Madden, 125 F.3d at 1481 (finding that Board 
entitled to discount the credibility of evidence in light of its 
own inherent characteristics and its relationship to other items 
of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's 
finding that a Veteran was not credible because lay evidence 
about a wound in service was internally inconsistent with other 
lay statements that he had not received any wounds in service).

The Board has weighed the Veteran's statements as to continuity 
of symptomatology and finds his current recollections and 
statements made in connection with a claim for VA compensation 
benefits to be of lesser probative value than his previous more 
contemporaneous in-service history and findings at service 
separation, the absence of complaints or treatment for years 
after service, and his previous statements made for treatment 
purposes.  For these reasons, the Board finds that the weight of 
the lay and medical evidence is against a finding of continuity 
of symptoms since service separation.

Accordingly, the Board finds that service connection for 
bilateral hearing loss is not warranted.

B.  Low Back Disability

The Board also finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for a low back 
disability (characterized as low back pain with radiculopathy), 
including as secondary to service-connected left ankle fracture 
with degenerative joint disease.  The Board acknowledges 
initially that the Veteran fractured his left ankle during active 
service.  His service treatment records do not show, however, 
that he complained of or was treated for a low back disability at 
any time during active service, including as due to his left 
ankle fracture.  Following his service separation in September 
1962, the Veteran first complained of low back pain on VA 
examination in July 2006, or approximately 45 years later.  See 
Maxson, 230 F.3d at 1333.  At a September 2007 examination, the 
Veteran reported that he first experienced low back pain in the 
late 1970's, more than a decade after his service separation.  
Following physical examination of the Veteran, the VA examiner 
diagnosed him as having degenerative disc disease and 
degenerative joint disease of the lumbosacral spine.  This 
examiner opined that it was less likely than not that the current 
low back findings were related to the Veteran's service-connected 
left ankle fracture because there was no clinical evidence of any 
significant effect of the left ankle condition on the Veteran's 
low back condition (i.e., absence of any leg length discrepancy, 
ankylosis, or any major gait disturbance).  There is no competent 
contrary opinion of record relating the Veteran's low back 
disability to active service or any incident of such service, 
including his acknowledged in-service left ankle fracture.  The 
Veteran also has not identified or submitted any competent 
evidence which relates his current low back disability to active 
service or any incident of such service, including as due to a 
service-connected left ankle fracture.  Accordingly, the Board 
finds that service connection for a low back disability 
(characterized as low back pain with radiculopathy), including as 
secondary to service-connected left ankle fracture with 
degenerative joint disease, is not warranted.

In so deciding, the Board has considered the Veteran's lay 
statements regarding continuity of his symptomatology; such 
statements are competent evidence, as is discussed above.  The 
Veteran has asserted that his symptoms of a low back disability 
have been continuous since service.  He asserts that he continued 
to experience symptoms relating to the low back after he was 
discharged from the service.  In this case, after a review of all 
the lay and medical evidence, the Board finds that the weight of 
the evidence demonstrates that the Veteran did not experience 
continuous symptoms a low back disability after service 
separation.  Further, the Board concludes that his assertion of 
continued symptomatology since active service, while competent, 
is not credible.

The Veteran's more recently-reported history of continued 
symptoms of a low back disability since active service is 
inconsistent with the other lay and medical evidence of record.  
Indeed, while he now asserts that his disorders began in service, 
in the more contemporaneous medical history he gave at the 
service separation examination, he denied any history or 
complaints of symptoms of back problems.  Specifically, the 
service separation examination report reflects that the Veteran 
was examined and his spine was found to be clinically normal.  
The Veteran's in-service history of symptoms at the time of 
service separation is more contemporaneous to service so is of 
more probative value than the more recent assertions made many 
years after service separation.  See Harvey v. Brown, 6 Vet. App. 
390, 394 (1994) (upholding a Board decision assigning more 
probative value to a contemporaneous medical record report of 
cause of a fall than subsequent lay statements asserting 
different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) (upholding Board decision giving higher probative 
value to a contemporaneous letter the Veteran wrote during 
treatment than to his subsequent assertion years later).

When the Veteran was examined by VA after service in September 
2007, he did not report the onset of low back symptomatology 
during or soon after service or even indicate that the symptoms 
were of longstanding duration.  He stated that his low back 
problems had begun in the late 1970's.  This inconsistency in the 
record weighs against the Veteran's credibility as to the 
assertion of continuity of symptomatology since service.  See 
Madden, 125 F.3d at 1481 (finding that Board entitled to discount 
the credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of evidence); 
Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 
78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a 
Veteran was not credible because lay evidence about a wound in 
service was internally inconsistent with other lay statements 
that he had not received any wounds in service).  Also weighing 
against the Veteran's allegations are the above findings of 
inconsistencies in his reports of hearing loss onset and post-
service noise exposure.

The Board has weighed the Veteran's statements as to continuity 
of symptomatology and finds his current recollections and 
statements made in connection with a claim for VA compensation 
benefits to be of lesser probative value than his previous more 
contemporaneous in-service history and findings at service 
separation, the absence of complaints or treatment for years 
after service, and his previous statements made for treatment 
purposes.  For these reasons, the Board finds that the weight of 
the lay and medical evidence is against a finding of continuity 
of symptoms since service separation.

III.  Higher Initial Rating Claims

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in the 
disability rating is at issue, the present level of disability is 
of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  
(1994).  Where, as in the instant case, the appeal arises from 
the original assignment of a disability evaluation following an 
award of service connection, the severity of the disability at 
issue is to be considered during the entire period from the 
initial assignment of the disability rating to the present time.  
Separate ratings may be assigned for separate periods of time 
based on the facts found, however.  This practice is known as 
"staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 
126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Staged ratings are not appropriate in this case, as the evidence 
shows consistent symptomatology across the period under appeal.

Disability evaluations are determined by the application of the 
facts presented to VA's Schedule for Rating Disabilities (Rating 
Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and the residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, 
weakness, and excess fatigability must be considered when 
determining the appropriate evaluation for a disability using the 
limitation of motion diagnostic codes.  See Johnson v. Brown, 
9 Vet. App. 7, 10 (1996). The Court held in DeLuca v. Brown, 8 
Vet. App. 202 (1995), that all complaints of pain, fatigability, 
etc., shall be considered when put forth by a Veteran.  
Therefore, consistent with DeLuca and 38 C.F.R. § 4.59 (which 
requires consideration of painful motion with any form of 
arthritis), the Veteran's complaints of pain have been considered 
in the Board's review of the diagnostic codes for limitation of 
motion.

A.  Left Ankle

The Veteran's service-connected left ankle fracture with 
degenerative joint disease currently is evaluated as 10 percent 
disabling under Code 5271.  38 C.F.R. § 4.71a, Codes 5010 and 
5271 (2010).  Code 5271 provides a 10 percent rating for moderate 
limited motion of the ankle.  Code 5271 provides a maximum 
20 percent rating for marked limited motion of the ankle.  See 
38 C.F.R. § 4.71a, Code 5271 (2010).  Where the limitation of 
motion is not compensable under the Code specific to the disabled 
joint, an evaluation may be assigned for the underlying 
degenerative joint disease.  Code 5010 provides that traumatic 
arthritis will be rated as degenerative arthritis under 
Code 5003.  Under Code 5003, a 10 percent rating is assigned for 
degenerative arthritis with x-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups.  A maximum 
20 percent rating is assigned under Code 5003 for degenerative 
arthritis with x-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  See 38 C.F.R. § 4.71a, Code 5003 
(2010).

The Board finds that the preponderance of the evidence is against 
the Veteran's claim for an initial rating greater than 10 percent 
for left ankle fracture with degenerative joint disease.  The 
Board recognizes initially that the Veteran fractured his left 
ankle during active service.  The Veteran also had several 
surgical pins removed from left ankle several months after the 
initial fracture and surgical treatment in service.  The medical 
evidence shows, however, that the Veteran's service-connected 
left ankle fracture is manifested by, at worst, subjective 
complaints of pain on motion, with no functional impairment.  For 
example, on VA joints examination in September 2007, the Veteran 
complained of recurrent inversion injuries to the left ankle due 
to weakness.  He rated his pain as 2/10 on a pain scale (with 
10/10 being the worst pain) with weakness, stiffness, swelling, 
and instability.  He denied any flare-ups of left ankle pain, 
using any assistive devices, episodes of dislocation or recurrent 
subluxation, or inflammatory arthritis.  The Veteran stated that, 
in his current job as an American Legion legislative coordinator, 
he experienced pain with prolonged walking and standing due to 
his service-connected left ankle fracture but he worked this pain 
with no effects of his activities of daily living.  

Physical examination in September 2007 showed a full range of 
motion in the left ankle with complaints of pain on inversion at 
the end of range of motion testing but otherwise no pain.  There 
was no change in the left ankle range of motion following 
repeated and resisted testing.  No weakness or tenderness of the 
left ankle was noted.  There also were no objective findings of 
painful motion, edema, effusion, instability, weakness, 
tenderness, redness, heat, abnormal movement, or guarding.  The 
Veteran had a normal gait without functional limitations.  X-rays 
of the left ankle showed no appreciable fracture deformity of the 
medial malleolus, degenerative hypertrophic changes on both sides 
of the left ankle joint, several additional calcifications 
adjacent to the medial malleolus which were probably post-
traumatic in origin, and mild periosteal reaction along the 
lateral aspect of the distal tibia probably at the attachment of 
the interosseous membrane.  There was no significant joint space 
narrowing and a symmetrical ankle mortise.  There also were 
posterior and plantar spurs off of the calcaneus.  The diagnosis 
was degenerative joint disease of the left ankle.

On VA joints examination in November 2008, the Veteran complained 
that his left ankle gave way or inverted 3-4 times a year 
followed by increased pain and swelling for several days.  He 
also complained of a constant dull left ankle ache with increased 
pain on prolonged standing, walking and climbing and descending 
stairs.  He denied using any assistive devices.  He reported 
using 8-9 days of employment in the past year due to his left 
ankle disability but otherwise experienced no significant adverse 
effects on his activities of daily living.  Physical examination 
showed no pain on motion, on additional pain, fatigue, weakness, 
lack of endurance, or loss of coordination on repetitive 
movement, and no edema, effusion, instability, weakness, 
tenderness, redness, heat, abnormal movement, or guarding.  The 
Veteran walked with a limp favoring the left leg but his posture 
and balance were normal.  There was no evidence of callosities, 
breakdown, or unusual shoe wear pattern.  The Veteran had a full 
range of left ankle motion.  His ankles were essentially 
symmetrical except for a well-healed surgical scar on the medial 
left ankle.  The Veteran was able to rise on his heels and toes 
and stand on one foot with apparent mild left ankle discomfort.  
There was no evidence of discomfort or loss of mobility, 
function, or instability on range of motion testing.  The 
Veteran's September 2007 left ankle x-ray was reviewed.  His left 
ankle range of motion was not limited additionally by any of the 
DeLuca factors.  The diagnoses were remote bi-mallelolar fracture 
of the left ankle, status-post open reduction internal fixation 
(ORIF) of the left ankle fracture with residual scar, 
degenerative joint disease of the left ankle, and calcaneal spur.

The Board acknowledges that the Veteran continues to experience 
and complain of left ankle pain as a result of his service-
connected left ankle fracture with degenerative joint disease.  
The objective medical evidence shows instead that the Veteran has 
had a full range of motion in the left ankle throughout the 
appeal period.  He denied experiencing any flare-ups of left 
ankle pain in September 2007.  Applying the DeLuca factors also 
did not result in any additional limitation of motion in the 
Veteran's left ankle at either of the VA examinations he attended 
in September 2007 and November 2008 during the course of this 
appeal.  He also had a normal gait in September 2007 and, 
although he walked with a limp favoring the left ankle in 
November 2008, his posture and balance remained normal.  The 
Veteran has not identified or submitted any competent evidence 
showing that his service-connected left ankle fracture with 
degenerative joint disease has worsened.  His own statements of 
functional impairment with extended use are competent evidence of 
disability, but do not show a disability picture reflecting 
marked impairment of motion.  Accordingly, the Board finds that 
the criteria for an initial rating greater than 10 percent for 
service-connected left ankle fracture with degenerative joint 
disease are not met.  Id.

B.  Inguinal Hernia Scar

The Veteran's service-connected scar, status-post left inguinal 
hernia repair, currently is evaluated as zero percent disabling 
(non-compensable) under 38 C.F.R. § 4.118, Code 7805 (other 
scars).  See 38 C.F.R. § 4.118, Code 7805 (in effect prior to 
October 28, 2008).  The Board notes that the rating criteria for 
evaluating skin disabilities, including scars, were revised 
effective October 23, 2008.  See 73 Fed Reg. 54710 (Oct. 23, 
2008).  The revised rating criteria are not applicable to claims 
pending on or before October 23, 2008, however.  Prior to 
October 23, 2008, Code 7805 provides that other scars will be 
rated based on the limitation of function of the affected part.  
See 38 C.F.R. § 4.118, Code 7805 (in effect prior to October 28, 
2008).

All potentially applicable Codes have been considered by the 
Board.  Code 7801 provides a 10 percent rating for other scars 
that are deep or cause limited motion in an area or areas 
exceeding 6 square inches (39 square centimeters).  Code 7802 
provides a 10 percent rating for other scars that are superficial 
and do not cause limited motion in an area or areas of 144 square 
inches (929 square centimeters) or greater.  Code 7803 provides a 
10 percent rating for scars that are superficial and unstable.  
Note (1) to Code 7803 defines an unstable scar as one where, for 
any reason, there is frequent loss of covering of skin over the 
scar.  Note (2) to Code 7803 defines a superficial scar as one 
not associated with underlying tissue damage.  Code 7804 provides 
a 10 percent rating for a superficial scar that is painful on 
examination.  Note (1) to Code 7804 again defines a superficial 
scar as one not associated with underlying tissue damage.  See 
38 C.F.R. § 4.118, Codes 7801, 7802, 7803, & 7804 (in effect 
prior to October 28, 2008).  

The Board also finds that the preponderance of the evidence is 
against the Veteran's claim for an initial compensable rating for 
scar, status-post left inguinal hernia repair.  The Veteran 
underwent a left inguinal hernia repair in May 1962 during active 
service.  The post-service medical evidence shows that, although 
the Veteran has complained of pain due to his service-connected 
scar, there is no objective evidence that his scar limits his 
functioning in any way or that it is unstable or painful on 
examination such that an initial compensable rating is warranted.  

For example, on VA examination in September 2007, no complaints 
were noted.  The Veteran reported undergoing a left inguinal 
hernia repair during active service and 6 years after his service 
separation with no complications due to either surgery.  He also 
denied any current symptoms due to his scar.  Physical 
examination showed a well-healed scar in the left inguinal area 
which measure 3 x 0.5 centimeters (cm), no pain in the scar, no 
adherence to underlying tissue, normal texture, no instability, 
and no elevation or depression of the surface contour of the 
scar.  The scar was superficial and not deep.  There was no 
inflammation, edema, or keloid formation.  The scar had normal 
coloration and no induration or inflexibility.  There was no 
limitation of motion or other limitations of function caused by 
the scar.  The diagnosis was left inguinal hernia scar.  

VA digestive conditions examination in September 2007 noted a 
complaint of discomfort in the left inguinal area but there was 
no hernia present on examination.  

The Veteran has testified that his service-connected left 
inguinal hernia scar continues to be painful, both on the surface 
and underlying the scar.  He also testified that he could barely 
see the post-surgical scar any more.  The Veteran is competent to 
make such assertions, as they observable through his five senses.  
Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 
Vet. App. 303, 309 (2007) (when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation). 

The uncontroverted evidence of record shows that no compensable 
evaluation for the left inguinal hernia scar is warranted under 
Codes 7801 or 7802 (area involved is too small), 7803 (no 
instability noted or reported), or 7805 (no showing or allegation 
of limitation of function).

With regard to Code 7804, however, there is some dispute.  The 
Veteran subjectively complained of pain, but there is no 
objective evidence that his scar is painful on examination.  The 
VA examiner found in September 2007 that there was no pain in the 
scar on physical examination when specifically examining the scar 
and questioning the Veteran, but another VA examiner, performing 
a general digestive conditions examination, reported discomfort 
in the area of the scar.  

At the June 2010 hearing, the Veteran stated that the scar used 
to only be painful every once in a while, but recently there was 
a constant low level pain present.  This pain was both in the 
scar and below the skin's surface; there was no protrusion, 
bulging, or insertion of mesh at that point.  As was noted, this 
is competent evidence.  Further, there is no basis on which to 
dispute the credibility of the assertions; they are internally 
consistent and not directly contradicted by statements to 
doctors.  A 10 percent evaluation for the scar residual of left 
inguinal hernia repair is warranted.

The Board has also considered separate evaluation for residuals 
of the left inguinal hernia under Code 7338, for inguinal 
hernias.  That Code provides that a small inguinal hernia, 
reducible, or without true hernia protrusion, is rated 
noncompensably (0 percent) disabling.  Inguinal hernia that is 
not operated, but is remediable, is rated noncompensably (0 
percent) disabling.  Postoperative recurrent inguinal hernia, 
readily reducible, well supported by truss or belt, is rated 10 
percent disabling.  Small inguinal hernia, postoperative 
recurrent, or unoperated irremediable, not well supported by 
truss, or not readily reducible, is rated 30 percent disabling.  
Large inguinal hernia, postoperative recurrent, not well 
supported under ordinary conditions and not readily reducible, 
when considered inoperable, is rated 60 percent disabling.  A 
Note to Diagnostic Code 7338 provides that 10 percent is to be 
added for bilateral involvement, provided the second hernia is 
compensable.  This means that the more severely disabling hernia 
is to be rated, and 10 percent, only, added for the second 
hernia, if the second hernia is of compensable degree.  38 C.F.R. 
§ 4.114.  As there is no evidence or allegation of recurrence of 
a left inguinal hernia, only mild residual pain, a separate 
evaluation for the hernia is not warranted.  The reported pain is 
contemplated by the evaluation under Code 7804.

C.  Extraschedular Evaluations

Consideration has also been given regarding whether the schedular 
evaluations are inadequate, requiring that the RO refer a claim 
to the Chief Benefits Director or the Director, Compensation and 
Pension Service, for consideration of an extra-schedular 
evaluation where a service-connected disability presents an 
exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of a Veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If 
there is an exceptional or unusual disability picture, then the 
Board must consider whether the disability picture exhibits other 
factors such as marked interference with employment and frequent 
periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When 
those two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating, 
otherwise, the schedular evaluation is adequate, and referral is 
not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings in 
excess of those assigned are provided for certain manifestations 
of the service-connected disorders but the medical evidence 
reflects that those manifestations are not present.  
Additionally, the diagnostic criteria adequately describe the 
severity and symptomatology of the Veteran's disabilities.  The 
Veteran has not required hospitalization due to these service-
connected disabilities, and marked interference of employment has 
not been shown.  He remains able to work, generally, as an 
independent appraiser.  Therefore, the Veteran's disability 
picture is contemplated by the rating schedule and no 
extraschedular referral is required.

IV.  Dismissal of Service Connection Claim for Residuals of a 
Hiatal Hernia

Finally, with respect to the Veteran's claim of service 
connection for residuals of a hiatal hernia, the Board notes that 
it may dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  38 U.S.C.A. 
§ 7105 (West 2002).  An appeal may be withdrawn as to any or all 
issues involved in the appeal at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal 
may be made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204.  In this case, the appellant 
testified at his Travel Board hearing on June 10, 2010, prior to 
the promulgation of this decision, that he was withdrawing his 
appeal for service connection for residuals of a hiatal hernia.  
Hence, there remain no allegations of errors of fact or law for 
appellate consideration with respect to this claim.  Accordingly, 
the Board does not have jurisdiction to review this claim and it 
is dismissed.


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.

Entitlement to service connection for low back pain with 
radiculopathy, including as secondary to service-connected left 
ankle fracture with degenerative joint disease, is denied

Entitlement to service connection for residuals of a hiatal 
hernia is dismissed.

Entitlement to an initial rating greater than 10 percent for left 
ankle fracture with degenerative joint disease is denied.

Entitlement to an initial 10 percent evaluation for scar, status-
post left inguinal hernia repair, is granted.



____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


